Citation Nr: 9909773	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia and post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left hand 
disability.  

3.  Entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the St. 
Petersburg, Florida, Regional Office (hereinafter RO).  In 
September 1998, a hearing was held in Washington, D.C., 
before the Board Member rendering this decision, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 1998).  Relevant 
testimony was also presented by the veteran at a hearing held 
before another Member of the Board in Washington, D.C. in 
July 1995 and at an October 1992 hearing at the RO.  While 
testimony was taken, the instant issues were only been 
certified for appeal at the time of the last hearing.

The Board notes that while the July 1994 rating decision and 
May 1997 statement of the case listed the issue with regard 
to the left hand as "whether new and material evidence has 
been presented to reopen a claim for service connection for a 
left hand disability."  A review of the claims file 
indicates that since the submission of the August 1992 claim 
for service-connection for a left hand disability and the 
initial denial of this claim by a December 1992 rating 
decision, the veteran has continuously pursued this claim.  
Thus, the December 1992 rating decision is not "final" with 
respect to the issue of entitlement to service connection for 
a left hand disability, and the Board's adjudication of this 
issue will be conducted based on a de novo review of all the 
evidence of record.  During this appeal, the veteran has 
tailored his written arguments and testimony to the 
underlying substantive merits of the claim for entitlement to 
service connection for a left hand disability, and the Board 
thus concludes that its decision to adjudicate the merits of 
this claim based on a de novo review of the entire evidence 
of record would not be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993), O.G.C. Precedents 6-92 
and 16-92, 57 Fed. Reg. 49744 and 49747 (1992).   

The issue of entitlement to service connection for a 
psychiatric disorder will be considered within the Remand 
section of this document, set out after the Order below.


FINDINGS OF FACT

1.  All pertinent evidence as to the issues of service 
connection for a stomach disorder and a left hand disorder 
has been developed; there is no indication of additional 
records that would be useful.

2.  Service medical records are negative for an injury to the 
left hand or for a stomach disorder during service.

3.  It is not shown by competent evidence of record that the 
veteran has a current disability in the left hand or stomach 
that is etiologically related to service or to service 
connected disability.  


CONCLUSION OF LAW

A well-grounded claim for entitlement to service connection 
for a left hand or stomach disability has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or are beyond the competence of the person making 
the assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  
The Court has also stated that medical evidence showing a 
nexus between present disability and in-service pathology is 
required to form a well-grounded claim for service 
connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  
While it has essentially been claimed in written argument and 
testimony that there is a nexus between a present left hand 
disability and the alleged fall from the telephone pole 
during service, and that there is an etiologic relationship 
between medication taken for psychiatric and right ankle 
disabilities and a current stomach disability, there is no 
competent objective evidence of record supporting these 
assertions.  The veteran is not competent to establish the 
required medical nexus.  As such, the claims for service 
connection for left hand and stomach disabilities are not 
well-grounded and must therefore be denied.

In summarizing the relevant evidence, the service medical 
records, including the report from the September 1966 
separation examination and medical history taken at that 
time, do no reflect any treatment for a left hand or stomach 
disability.  The service medical records make no mention of 
any fall from a building or a pole.  They do reveal that on 
April 23, 1966 the veteran was seen at the Army Hospital in 
Augsburg, Germany for swelling of the right ankle.  The 
recorded clinical history (which is presumed highly credible 
as it is given at a time when treatment is being sought) was 
to the effect that the veteran had stepped in a hole.  A Wet 
reading of an x-ray was said to be negative.  He was given 
crutches and to return Monday.  It was subsequently 
determined that there was a right os calcis fracture, which 
was casted and the appellant had a limited profile.  There is 
no reference to any hand disorder requiring stitches or 
examination at that time.  As noted, on physical examination 
for separation, no pertinent complaints were recorded.  
Examination did not result in the listing of any scars, nor 
was any left hand or stomach impairment reported.

Moreover, the veteran did not claim that he sustained such 
disabilities during service on his original claim for 
compensation submitted in April 1970, and the first VA 
examination conducted after service in July 1970 did not 
reflect a left hand or stomach disability, nor did the 
veteran voice complaints concerning the left hand or stomach 
at that time.  At the time of this examination he did give a 
history of falling from the roof of a three story building, 
which, he reported, resulted in his ankle fracture.  The July 
1975 VA examination did not reflect any findings or 
complaints pertaining to the left hand.  An August 1990 VA 
outpatient treatment report included references to gout in 
the wrist and a history of peptic ulcer disease, and a 
September 1990 VA outpatient treatment record showed the 
veteran complaining about pain in the left and right wrist.  
The assessment in September 1990 included gout and possible 
carpal tunnel syndrome.  An October 1990 VA outpatient 
treatment record also reflected testing for carpal tunnel 
syndrome.  

A February 1992 VA examination showed the veteran reporting 
that "gout arthritis" had settled in his wrist.  He also 
reported at that time that he "ripped" his hand after the 
alleged in-service fall from a telephone pole.  Also 
described was a history of pain in the left upper quadrant 
suggestive of "gas."  Upon physical examination, a small 
scar was noted across the palmar base of the left thumb, and 
limitation of motion was shown in that thumb.  

The September 1992 affidavit from a person reporting that he 
was in the same hospital as the veteran in Germany in 1966, 
included the assertion that he observed stitches in the 
veteran's left hand at that time.  Additional pertinent 
evidence includes references to gastroesophageal reflux 
disease contained in VA outpatient treatment records 
beginning in 1993; a December 1993 statement from a private 
physician indicating that he had treated the veteran for many 
disabilities, to include abdominal pain; and an indication on 
another undated statement from this physician that he had 
treated the veteran for a gastric stomach due to "nerves."  

In reviewing the evidence of record summarized above, the 
Board has also considered the argument propounded by and on 
behalf of the veteran in the form of written contentions and 
oral testimony, including that provided most recently at the 
September 1998 hearing.  Such testimony includes the 
veteran's assertion that he sustained a left hand injury as a 
result of the alleged fall from the pole in service when he 
caught his left hand on a gutter (See e.g. September 1998 
hearing transcript, page 8), and that his stomach disability 
is at least in part the result of the medication he takes for 
post-traumatic stress disorder and arthritis/inflammation in 
his foot (Id., Page 6).  However, statements by laypersons 
expressing the opinion that disabilities are service 
connected are not probative in the absence of competent 
evidence tending to show that a disability is related to 
service, such as in the instant case.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Finally, while service 
connection is in effect for a right ankle disability, there 
is no competent evidence suggesting that there is any 
relationship between medication taken for this condition and 
a stomach disability.  In short, due to the lack of any 
medical evidence linking a stomach or left hand disability to 
service or a service-connected disability, the Board is 
compelled to find the claims for service connection for left 
hand and stomach disabilities to be not well-grounded.  
Edenfield, 8 Vet. App. at 38; Caluza, 7 Vet. App. at 498.  

While it is noted that the appellant contends he sustained 
the hand injury when he fell in service, he Board finds more 
persuasive the overwhelming negative evidence.  The service 
medical records do not reflect a fall in service from a pole 
or a building.  There is no clinical indication of treatment 
of the left hand during service.  On examination for 
separation there is no pertinent finding of scarring or of 
hand impairment.  Claims and findings immediately post-
service make no reference to hand impairment or scarring.  
The first evidence of scarring is many years after separation 
from service, with a history given associated with the 
current claim for benefits.  This is not considered 
particularly probative in view of the overwhelming weight of 
the negative evidence.

It is noted that if the appellant is ultimately service 
connected for some psychiatric disorder, a claim for 
secondary service connection for stomach pathology as related 
to that disorder may be raised.  The instant decision 
pertains only to the disorders for which service connection 
is already in effect.

The obligation of the RO under 38 U.S.C.A. § 5103(a) and the 
holding in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) 
to advise the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim has been considered.  The Board concludes that this 
obligation to the veteran was fulfilled by the RO to the 
extent the he has been notified that his claims were denied 
due to the lack of any in-service or post service medical 
evidence to support his assertions.  Moreover, it has not 
been suggested that there are objective medical reports that 
are available and should be obtained which would show the 
required nexus between a left hand or stomach disability and 
service or a service-connected disability.   


ORDER

Service connection for left hand and stomach disorders are 
not well grounded, and therefore, the claims are denied.


REMAND

As to the remaining issue, additional development is 
indicated.  The veteran has claimed that he has psychiatric 
pathology secondary to service or service connected 
disorders.  Review of the record reveals various diagnoses to 
include post-traumatic stress disorder and dysthymia.  One 
records contains a notation that the dysthymia is due to his 
service connected disorders, particularly those of the right 
lower extremity.  It is not clear whether the examiner was 
referring solely to the service connected ankle pathology, or 
the other claimed pathology in that extremity for which 
service connection is not in effect.

In the alternative, post-traumatic stress disorder has been 
diagnosed.  At least one diagnosis followed a history of a 
fall from a pole, which resulted in broken bones in both 
lower extremities.  It is not clear that the claims folder 
was reviewed, or that the stressors were otherwise verified.  
As noted, service medical records make no reference to a 
fall, but rather show a right os calcis fracture secondary to 
stepping in a whole.  Moreover, no psychological testing 
appears to have been conducted to assist in resolving 
diagnostic questions.

Finally, as additional examination is indicated, the 
appellant will have the opportunity to submit additional 
evidence/records in support of his claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to ascertain if any psychiatric treatment 
has been undertaken, the records for 
which are not on file.  The appellant 
should also assist in the development of 
records for treatment of psychiatric 
pathology in the years following service 
as current data suggests only recent 
psychiatric treatment.  Thereafter, the 
RO should, with the assistance of the 
appellant as indicated, attempt to obtain 
clinical records of such treatment.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should arrange for VA 
psychiatric and psychological testing of 
the appellant.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  The psychiatric examiner 
should, after reviewing the result of the 
psychological testing, reviewing the 
claims folder, and examining the veteran, 
arrive at a differential psychiatric 
diagnosis for any psychiatric pathology 
found.  In addition, the examiner should 
give an etiology as to the onset of any 
pathology.  In setting forth this 
etiology, it should be explained whether 
there were psychiatric symptoms 
manifested after service, or whether the 
pathology is unrelated to service.  If 
post-traumatic stress disorder is the 
diagnosis, the stressors used in reaching 
that conclusion should be specified.

When the aforementioned development has been accomplished, 
the claim should be reviewed by the RO.  If the benefits 
sought are not granted, the appellant and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

